Citation Nr: 1041319	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from November 1944 to July 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
which denied a rating in excess of 10 percent for sinusitis.  

In connection with his appeal, the appellant requested and was 
scheduled for a Board videoconference, to be held in June 2010.  
Although he was notified of the time and date of the hearing by 
mail, he failed to appear and neither furnished an explanation 
for his failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks a rating in excess of 10 percent for 
sinusitis.  He contends that his disability meets the criteria 
for a 30 percent disability rating as he uses prescription 
medication daily, develops infections frequently, and experiences 
symptoms such as discharge, crusting, and pain.  

Unfortunately, the record on appeal appears to be incomplete.  
Although the appellant has submitted a September 2007 letter from 
his private physician, Mark F. Pattridge, M.D., who noted that 
the appellant was under his care for "a history of ongoing sinus 
issues," records from that physician have not been associated 
with the record and Dr. Pattridge provided no other details in 
his letter regarding the appellant's sinus symptomatology.  The 
appellant has neither submitted nor identified any other clinical 
records of treatment for his service-connected sinusitis.  

The appellant is advised that it is his responsibility to 
cooperate fully with VA's reasonable efforts to obtain relevant 
records, including authorizing the release of existing records in 
a form acceptable to the person, company, agency, or other 
custodian holding the records.  38 C.F.R. § 3.159(c)(1) (2010).  
On remand, therefore, the appellant should submit or identify 
records of treatment for his service-connected sinusitis.  

Additionally, the Board finds that another VA medical examination 
is necessary in order to ascertain the severity of the 
appellant's service-connected sinusitis.  See e.g. Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that VA medical 
examination reports must provide sufficient reference to the 
pertinent schedular criteria).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The RO should contact the appellant and 
ask that he provide a completed VA Form 21-
4142, Authorization and Consent to Release 
Information, for Dr. Pattridge and any 
other private medical care provider who has 
treated him for his service-connected 
sinusitis since March 2006.  The RO should 
make reasonable efforts to obtain records 
from any treatment provider identified by 
the appellant.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the severity of his service-
connected sinusitis.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  The 
examiner should be asked to delineate all 
symptomatology associated with the 
appellant's sinusitis, to include 
commenting on the presence of any 
headaches, pain, purulent discharge, or 
crusting.  The examiner should also provide 
a history of the appellant's sinusitis 
symptomatology, to include the frequency of 
(1) any incapacitating episodes of 
sinusitis requiring prolonged antibiotic 
treatment (four to six weeks); or (2) any 
non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



